Title: To George Washington from Robert Ballard, 3 April 1791
From: Ballard, Robert
To: Washington, George

 

Sir
Balt[imore] April 3d 1791.

I discover by the Act of Congress for laying an Additional duty on Forriegn Spirits and Spirits Distilled in the U.S.—and that your Excellency & the Supervisor are to make appointments for carrying into effect the Services the Act requires to be performed. and furthermore that your Exellency may appoint such Officers of the Custom’s as may seem Proper to you. I am therefore humbly to sollicit your Exellency’s favor in granting and giving me the appointment of superintending and performing the duties for the Port of Baltimore agreeable to Law.
I have not had time to peruse the Law with strict attention, but I observe that the duties to be performed, will come more immediately under the Observation of the surveyor in Sea Port Town’s, than any other Person; he, being constantly employed on the Water & Wharfs. If Sir, I have read the Law right, the Supervisor makes appointments for the home made Spirits. In this Town at present there are only two both immediately on the Water; by each I pass in my Barge four times a day—the Duty to be performed there like wise come natural and easy for the Surveyor, and at the same time, save the Additional expence of another Boat and hands. Your kindness in giving me the Surveyors Place for this District will make a lasting impression on my mind, and I hope to merit by my works the good opinion of your Excellency. I beg to observe that altho⟨’⟩ I am pleased with the Office your Excellency has intrusted to my care, yet the Emoluments fall short of maintaining my family. My only wish now is to live to maintain my house full of Boys, give them an Education and make them usefull Citizens. I have the Honor to be with the greatest respect Your Excellency’s Most Obedt hum. Servt

Robert Ballard

